Citation Nr: 1632192	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.

2.  Entitlement to aid and attendance allowance for the Veteran's (former) spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from March 1996 to February 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was remanded in April 2012 and April 2013 for additional development.  The Veteran and his spouse for whom he is claiming aid and attendance divorced in January 2012, but that, as the claim has been pending since February 2006, the Veteran is seeking benefits for the period of time during which he lived with his former spouse.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Veteran underwent a VA examination to determine the etiology of his claimed sleep disorder.  The examiner opined negatively on a relationship between the Veteran's diagnosed sleep apnea and service, noting the Veteran's in-service complaint that he had trouble sleeping because of his back, and that risk factors for sleep apnea included obesity, male sex and aging.  He concluded that the Veteran's sleep apnea was likely due to chronic degenerative changes associated with obesity and aging, and that, based on the available medical documentation, he could not comment further without resorting to mere speculation.  Here, the Board finds that an addendum opinion is required, as the examiner did not explain why he determined that the Veteran's in-service back complaint was not the cause of his sleep apnea, nor did he provide adequate detail as to why an opinion could not be provided without resorting to mere speculation.

Similarly, the Board finds that an addendum opinion is required regarding whether the Veteran's sleep disorder was caused or aggravated by his service-connected cervical spine disability, lumbar spine disability, sciatic neuropathy of the right lower extremity, migraine headaches, and gastroesophageal reflux disease (GERD).  The examiner opined negatively on any such relationship, but did not specifically discuss why any of the cited service-connected disabilities were not related to the Veteran's sleep disorder.  Instead, the examiner provided the same rationale as above, concluding that the Veteran's sleep apnea was likely due to chronic degenerative changes associated with obesity and aging, and that, based on the available medical documentation, he could not comment further without resorting to mere speculation.  Accordingly, the Board finds that further explanation is warranted.

Lastly, the examiner did not provide an opinion with respect to a relationship between the Veteran's sleep disorder and service-connected depression.  The examiner stated that, as he was not a VHA (Veterans Health Administration) certified mental health examiner, he believed himself unqualified to comment on such without resort to mere speculation.  As the examiner did not offer an opinion, an addendum opinion must be obtained.

Regarding the issue of entitlement to aid and attendance allowance for the Veteran's former spouse, a VA examination was scheduled in May 2012, however, the Veteran's former spouse failed to appear.  Per the Board's April 2013 remand, a VA opinion was obtained in May 2013; however, the clinician stated he was unqualified to provide an opinion on whether the Veteran's former spouse required aid and attendance as a result of her eye disorder, as he was not a VHA certified eye medical examiner.  In August 2013, an addendum opinion was obtained, and that clinician also declined to provide an opinion, stating that "without knowing this individual or having examined this individual, anything I have to say about her needing assistance is going to be speculative."  Here, the VA opinions obtained are inadequate to decide the claim, and suggest that an examination is necessary in order to accurately assess the Veteran's former spouse's need for aid and attendance.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  However, given the nature of the situation and that the Veteran's former spouse previously failed to appear for an examination, if she fails to appear again, the VA examiner should provide a medical opinion to the best of his or her ability based on a complete review of the evidence of record, to include Social Security Administration Records, private treatment records dated December 2004 and March 2005, an April 2008 lay statement and June 2012 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an examiner to determine the nature and etiology of the Veteran's sleep disorder.  The examiner should review the claims file and note that review.  A thorough explanation should be provided for all opinions reached. 

a)  Determine whether it is at least as likely as not (within 50 percent probability or greater) that the Veteran's current sleep disorder was caused or aggravated by, or had its onset in, service.  The examiner should consider the 1998 reports of trouble sleeping related to back pain and depression.

b)  Determine whether it is at least as likely as not (within 50 percent probability or greater) that the Veteran's current sleep disorder was caused or aggravated (beyond the normal progression of the disease) by his service-connected depression, cervical spine disability, lumbar spine disability, sciatic neuropathy of the right lower extremity, migraine headaches, and GERD.  If no permanent aggravation is found, the examiner should explain why those disabilities do not cause permanent aggravation to the underlying sleep disorder.

2.  Schedule the Veteran's former spouse for a VA examination to determine whether she was in need of regular aid and attendance for the period from February 2006 until January 2012.  If she fails to appear, the VA examiner should provide a medical opinion to the best of his or her ability based on a complete review of the evidence of record, to include Social Security Administration Records, private treatment records dated December 2004 and March 2005, an April 2008 lay statement and June 2012 VA examination report.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



